





OWNER TRUST ADMINISTRATION AGREEMENT

among

 BMW VEHICLE OWNER TRUST 2010-A,
as Issuer,

 BMW FINANCIAL SERVICES NA, LLC,
as Owner Trust Administrator,

and

CITIBANK, N.A.,

as Indenture Trustee

Dated as of March 1, 2010





--------------------------------------------------------------------------------

TABLE OF CONTENTS







Section 1.1

Duties of the Owner Trust Administrator with Respect to the
Depository Agreement and the Indenture

2

Section 1.2

Additional Duties

6

Section 1.3

Non-Ministerial Matters

7

Section 2.

Records.

8

Section 3.

Compensation.

8

Section 4.

Additional Information To Be Furnished to the Issuer.

8

Section 5.

Independence of the Owner Trust Administrator.

8

Section 6.

No Joint Venture.

8

Section 7.

Other Activities of Owner Trust Administrator.

8

Section 8.

Term of Agreement; Resignation and Removal of Owner Trust

Administrator.

8

Section 9.

Action upon Termination, Resignation or Removal.

10

Section 10.

Notices.

11

Section 11.

Amendments.

11

Section 12.

Successors and Assigns.

12

Section 13.

Governing Law.

12

Section 14.

Headings.

12

Section 15.

Counterparts.

13

Section 16.

Severability.

13

Section 17.

Limitation of Liability of Owner Trustee and Indenture Trustee.

13

Section 18.

Third-Party Beneficiary.

13

Section 19.

Nonpetition Covenants.

13

Section 20.

Liability of Owner Trust Administrator.

14

Section 21.

Additional Requirements of the Owner Trust Administrator.

14

EXHIBITS




Exhibit A – Power of Attorney

Exhibit B – Form of Annual Certification

Exhibit C - Servicing Criteria to be Addressed in Assessment of Compliance





--------------------------------------------------------------------------------

THIS OWNER TRUST ADMINISTRATION AGREEMENT, dated as of March 1, 2010 (this
“Agreement”) is among BMW VEHICLE OWNER TRUST 2010-A, a Delaware statutory trust
(the "Issuer"), BMW FINANCIAL SERVICES NA, LLC, a Delaware, limited liability
company, as administrator (the "Owner Trust Administrator"), and Citibank, N.A.,
a national banking association, not in its individual capacity but solely as
Indenture Trustee (the "Indenture Trustee"),

W I T N E S S E T H :

WHEREAS, the Issuer was formed pursuant to a Trust Agreement dated as of March
2, 2010 as amended and restated as of April 21, 2010 (as the same may be further
amended and supplemented from time to time, the "Trust Agreement"), between BMW
FS Securities LLC, as depositor (the "Depositor"), and Wilmington Trust Company,
not in its individual capacity but solely as owner trustee (the "Owner
Trustee"), and is issuing 0.27929% Asset Backed Notes, Class A-1, 0.68% Asset
Backed Notes, Class A-2, 1.39% Asset Backed Notes, Class A-3 and 2.10% Asset
Backed Notes and Class A-4 (collectively, the "Notes") pursuant to the Indenture
dated as of March 1, 2010 (as amended and supplemented from time to time, the
"Indenture"), between the Issuer and the Indenture Trustee, and is issuing asset
backed certificates (the "Trust Certificates" and, collectively with the Notes,
the "Securities") pursuant to the Trust Agreement (capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Indenture, the Trust Agreement or the Sale and Servicing Agreement (as
defined herein), as applicable);

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Securities, including (i) a Sale and Servicing Agreement dated
as of March 1, 2010 (as amended and supplemented from time to time, the "Sale
and Servicing Agreement"), among BMW Financial Services NA, LLC, as seller (in
such capacity, the "Seller"), servicer (in such capacity, the "Servicer"),
sponsor, administrator and custodian, the Depositor, the Issuer and the
Indenture Trustee, (ii) a Letter of Representations dated April 21, 2010 (as
amended and supplemented from time to time, the "Depository Agreement"), among
the Issuer and The Depository Trust Company ("DTC") relating to the Notes and
(iii) the Indenture (the Sale and Servicing Agreement, the Depository Agreement
and the Indenture being referred to hereinafter collectively as the "Related
Agreements");

WHEREAS, pursuant to the Related Agreements, the Issuer and Owner Trustee are
required to perform certain duties in connection with (a) the Notes and the
collateral therefor pledged pursuant to the Indenture (the "Collateral") and (b)
the beneficial interests in the Issuer (the registered holders of such interests
being referred to herein as the "Owners");

WHEREAS, the Issuer and the Owner Trustee desire to have the Owner Trust
Administrator perform certain of the duties of the Issuer and the Owner Trustee
referred to in the preceding clause and to provide such additional services
consistent with the terms of this Agreement and the Related Agreements as the
Issuer and the Owner Trustee may from time to time request; and

WHEREAS, the Owner Trust Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer and the
Owner Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

Section 1.1

Duties of the Owner Trust Administrator with Respect to the Depository Agreement
and the Indenture.

The Owner Trust Administrator agrees to perform all its duties as Owner Trust
Administrator and all the duties of the Issuer and the Owner Trustee under the
Related Agreements.  The Owner Trust Administrator shall prepare, or shall cause
the preparation by other appropriate persons of, and shall execute all such
documents, reports, filings, instruments, certificates and opinions that it
shall be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Indenture and the Depository Agreement.  In furtherance of the
foregoing, the Owner Trust Administrator shall take all appropriate action that
is the duty of the Issuer or the Owner Trustee to take pursuant to the Indenture
including, without limitation, such of the foregoing as are required with
respect to the following matters under the Indenture (parenthetical section
references are to sections of the Indenture):

(A)

the preparation of or obtaining of the documents and instruments required for
authentication of the Notes and delivery  of the same to the Indenture Trustee
(Section 2.02);

(B)

the causing of the Note Register to be kept and to give the Indenture Trustee
notice of any appointment of a new Note Registrar and the location, or change in
location, of the Note Register (Section 2.04);

(C)

the notification of Noteholders and the Rating Agencies of the final principal
payment on their Notes (Section 2.08(b));

(D)

the preparation of Definitive Notes in accordance with the instructions of the
Clearing Agency (Section 2.12);

(E)

reserved;

(F)

the maintenance of an office in the Borough of Manhattan, City of New York, for
registration of transfer or exchange of Notes (Section 3.02);

(G)

the causing of newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust (Section 3.03);

(H)

the direction to the Indenture Trustee to deposit moneys with Paying Agents, if
any, other than the Indenture Trustee (Section 3.03);

(I)

the direction to Paying Agents to pay to the Indenture Trustee all sums held in
trust by such Paying Agents (Section 3.03); and

(J)

the obtaining and preservation of the Issuer's qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Indenture, the Notes, the
Collateral and each other instrument and agreement included in the Trust Estate
(Section 3.04);

(K)

the preparation of all supplements and amendments to the Indenture and all
financing statements, continuation statements, instruments of further assurance
and other instruments and the taking of such other action as is necessary or
advisable to protect the Trust Estate (Section 3.05);

(L)

the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery
of the Officer's Certificate and certain other statements as to compliance with
the Indenture (Sections 3.06 and 3.09);

(M)

the identification to the Indenture Trustee in an Officer's Certificate of a
Person with whom the Issuer has contracted to perform its duties under the
Indenture (Section 3.07(b));

(N)

the delivery of written notice to the Indenture Trustee and the Rating Agencies
of a Servicer Termination Event under the Sale and Servicing Agreement and, if
such Servicer Termination Event arises from the failure of the Servicer to
perform any of its duties under the Sale and Servicing Agreement with respect to
the Receivables, the taking of all reasonable steps available to remedy such
failure (Section 3.07(d));

(O)

the notifying of the Indenture Trustee of the appointment of a Successor
Servicer (Section 3.07(f));

(P)

the preparation and obtaining of documents and instruments required for the
release of the Issuer from its obligations under the Indenture (Section
3.10(b));

(Q)

the causing of the Servicer to comply with the Sale and Servicing Agreement,
including Sections 4.09, 4.10, and 4.11 and Article VII thereof (Section 3.14);

(R)

the delivery of written notice to the Indenture Trustee and the Rating Agencies
of each Event of Default under the Indenture and each default by the Servicer or
the Seller under the Sale and Servicing Agreement (Section 3.19);

(S)

the monitoring of the Issuer's obligations as to the satisfaction and discharge
of the Indenture and the preparation of an Officer's Certificate and the
obtaining of the Opinion of Counsel and the Independent Certificate relating
thereto (Section 4.01);

(T)

the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of Collateral (Section
4.04);

(U)

the compliance with any written directive of the Indenture Trustee with respect
to the sale of the Trust Estate in a commercially reasonable manner if an Event
of Default shall have occurred and be continuing and the conditions precedent
thereto under the Indenture have been met (Section 5.04);

(V)

the providing of the Indenture Trustee with the information necessary to deliver
to each Noteholder such information as may be reasonably required to enable such
Noteholder to prepare its United States federal and state income tax returns
(Section 6.06).

(W)

the preparation and delivery of notice to Noteholders of the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee (Section
6.08);

(X)

the preparation of any written instruments required to confirm more fully the
authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.08 and 6.10);

(Y)

the maintenance of the effectiveness of the sales finance company licenses
required under the Maryland Code Financial Institutions, Title 11, Subtitle 4
and the licenses required under the Pennsylvania Motor Vehicle Sales Finance Act
and all required, if any, promissory note licenses in all applicable
jurisdictions (Section 6.15);

(Z)

the furnishing to the Indenture Trustee of the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);

(AA)

the providing of reasonable and appropriate assistance to  the Depositor or its
designees, as applicable, with the preparation and filing with the  Commission,
any applicable state agencies and the Indenture Trustee of documents required to
be filed on a periodic basis  with, and summaries thereof as may be required by
rules and  regulations prescribed by, the Commission and any applicable  state
agencies and the transmission of such summaries, as  necessary, to the
Noteholders (Section 7.03);

(BB)

the opening of one or more accounts in the Indenture Trustee's name (for the
benefit of the Noteholders), the preparation and delivery of Issuer Orders,
Officer's  Certificates and Opinions of Counsel and all other actions  necessary
with respect to investment and reinvestment of funds in the Trust Accounts
(Sections 8.02 and 8.03);

(CC)

the preparation of an Issuer Request and Officer's  Certificate and the
obtaining of an Opinion of Counsel and  Independent Certificates, if necessary,
for the release of the Trust Estate (Sections 8.04 and 8.05);

(DD)

the preparation of Issuer Orders and the obtaining of  Opinions of Counsel with
respect to the execution of supplemental indentures and the mailing to the
Noteholders and the Rating Agencies of notices with respect to such supplemental
indentures (Sections 9.01, 9.02 and 9.03);

(EE)

the preparation for execution and delivery of new Notes conforming to any
supplemental indenture (Section 9.05);

(FF)

the notifying of Noteholders of redemption of the Notes or to cause the
Indenture Trustee to provide such notification (Section 10.02);

(GG)

the preparation and delivery of all Officer's Certificates,  Opinions of Counsel
and Independent Certificates with respect to  any requests by the Issuer to the
Indenture Trustee to take any  action under the Indenture (Section 11.01(a));

(HH)

the preparation and delivery of Officer's Certificates and the obtaining of
Independent Certificates, if necessary, for the release of property from the
lien of the Indenture (Section 11.01(b));

(II)

the notification of the Rating Agencies, upon the failure of the Indenture
Trustee to give such notification, of the information required pursuant to
Section 11.04 of the Indenture (Section 11.04);

(JJ)

the preparation and delivery to Noteholders and the Indenture Trustee of any
agreements with respect to alternate payment and notice provisions (Section
11.06); and

(KK)

the recording of the Indenture, if applicable (Section 11.14).

The Owner Trust Administrator will:

(A)

pay the Indenture Trustee in its various capacities (and any separate trustee or
 co-trustee appointed pursuant to Section 6.10 of the Indenture (a "Separate
Trustee")) from time to time reasonable compensation for all services rendered
by the Indenture Trustee or Separate  Trustee, as the case may be, under the
Indenture;

(B)

except as otherwise expressly provided in the Indenture, reimburse the Indenture
Trustee or any Separate Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Indenture Trustee or Separate
Trustee, as the case may be, in accordance with any provision of the  Indenture
(including the reasonable compensation, expenses and disbursements of its agents
and counsel), except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith;

(C)

pay any indemnity owing by the Issuer to the Indenture Trustee under the
Indenture;

(D)

compensate and indemnify the Indenture Trustee and its agents, successors,
assigns and servants in accordance with Section 6.07 of the Indenture;

(E)

compensate and indemnify the Owner Trustee and its agents, successors, assigns
and servants in accordance with Article VIII of the Trust Agreement; and

(F)

pay any costs associated with the resignation or removal of the Indenture
Trustee pursuant to the Indenture.




Section 1.2

Additional Duties.

(i)

In addition to the duties of the Owner Trust Administrator set forth above, the
Owner Trust Administrator shall perform such calculations and shall prepare or
shall cause the preparation by other appropriate Persons of, and shall execute
on behalf of the Issuer or the Owner Trustee, all such documents, reports,
notices, filings, instruments, certificates and opinions that it shall be the
duty of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to
the Related Agreements or Section 5.04 of the Trust Agreement.  In furtherance
thereof, the Owner Trustee shall, on behalf of itself and of the Issuer, execute
and deliver to the Owner Trust Administrator and to each successor Owner Trust
Administrator appointed pursuant to the terms hereof, one or more powers of
attorney substantially in the form of Exhibit A hereto, appointing the Owner
Trust Administrator the attorney-in-fact of the Owner Trustee and the Issuer for
the purpose of executing on behalf of the Owner Trustee and the Issuer all such
documents, reports, filings, instruments, certificates and opinions.  Subject to
Section 5 of this Agreement, the Owner Trust Administrator shall administer,
perform or supervise the performance of such other activities in connection with
the Collateral (including the Related Agreements) as are not covered by any of
the foregoing provisions.  Such responsibilities shall include providing to the
Depositor and the Indenture Trustee (i) the monthly Servicer’s Certificate in an
appropriate electronic form and (ii) Pennsylvania and Maryland renewal notices
or forms received by the Owner Trust Administrator and shall include the actual
filing of any reports pursuant to the Exchange Act.

(ii)

Notwithstanding anything in this Agreement or the Related Agreements to the
contrary, the Owner Trust Administrator shall be responsible for performance of
the duties of the Owner Trustee set forth in Sections 5.04 and 5.05(a) of the
Trust Agreement with respect to, among other things, accounting and reports to
Owners; provided, however, that the Depositor shall retain responsibility for
the distribution of the Schedule K-1s (as prepared by the Owner Trust
Administrator) necessary to enable each Owner to prepare its federal and state
income tax returns.

(iii)

The Owner Trust Administrator shall satisfy its obligations with respect to
Section 5.04 of the Trust Agreement under clause (ii) above by retaining, at the
expense of the Trust payable by the Owner Trust Administrator, a firm of
independent public accountants acceptable to the Owner Trustee, which shall
perform the obligations of the Owner Trust Administrator thereunder.

(iv)

The Owner Trust Administrator shall perform the duties of the Owner Trust
Administrator including, without limitation, those specified in Sections 8.01,
8.02 and 10.02 of the Trust Agreement required to be performed in connection
with the fees, expenses and indemnification and the resignation or removal of
the Owner Trustee, and any other duties expressly required to be performed by
the Owner Trust Administrator under the Trust Agreement.

(v)

In carrying out the foregoing duties or any of its other obligations under this
Agreement, the Owner Trust Administrator may enter into transactions or
otherwise deal with any of its Affiliates; provided, however, that the terms of
any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Owner Trust Administrator's
opinion, no less favorable to the Issuer than would be available from
unaffiliated parties.

Section 1.3

Non-Ministerial Matters.

With respect to matters that in the reasonable judgment of the Owner Trust
Administrator are non-ministerial, the Owner Trust Administrator shall not take
any action unless within a reasonable time before the taking of such action, the
Owner Trust Administrator shall have notified the Owner Trustee of the proposed
action and the Owner Trustee shall not have withheld consent or provided an
alternative direction.  Unless explicitly provided under this Agreement, for the
purpose of the preceding sentence, "non-ministerial matters" shall include,
without limitation:

(A)

the amendment of or any supplement to the Indenture;

(B)

the initiation of any claim or lawsuit by the Issuer and the  compromise of any
action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the  Receivables);

(C)

the amendment, change or modification of the Related Agreements;

(D)

the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Owner Trust Administrators or successor Servicers, or the consent to
the assignment by the Note Registrar, Paying Agent or Indenture Trustee of its
obligations under the Indenture; and

(E)

the removal of the Indenture Trustee.

Notwithstanding anything to the contrary in this Agreement, the Owner Trust
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Related Agreements, (y) sell the Trust Estate pursuant
to Section 5.04 of the Indenture or (z) take any other action that the Issuer
directs the Owner Trust Administrator not to take on its behalf.

Section 2.

Records.  The Owner Trust Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer at any time
during normal business hours.

Section 3.

Compensation.  As compensation for the performance of the Owner Trust
Administrator's obligations under this Agreement and as reimbursement for its
expenses related thereto, the Owner Trust Administrator shall be paid a fee by
the Servicer, such fee not to exceed $1,500 per annum.

Section 4.

Additional Information To Be Furnished to the Issuer.  The Owner Trust
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer shall reasonably request.

Section 5.

Independence of the Owner Trust Administrator.  For all purposes of this
Agreement, the Owner Trust Administrator shall be an independent contractor and
shall not be subject to the supervision of the Issuer or the Owner Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder.  Unless expressly authorized by the Issuer, the Owner
Trust Administrator shall have no authority to act for or represent the Issuer
or the Owner Trustee in any way and shall not otherwise be deemed an agent of
the Issuer or the Owner Trustee.

Section 6.

No Joint Venture.  Nothing contained in this Agreement (i) shall constitute the
Owner Trust Administrator and either of the Issuer or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

Section 7.

Other Activities of Owner Trust Administrator.  Nothing herein shall prevent the
Owner Trust Administrator or its Affiliates from engaging in other businesses
or, in its sole discretion, from acting in a similar capacity as an
administrator for any other person or entity even though such person or entity
may engage in business activities similar to those of the Issuer, the Owner
Trustee or the Indenture Trustee.

The Owner Trust Administrator and its Affiliates may generally engage in any
kind of business with any person party to a Related Agreement, any of its
Affiliates and any person who may do business with or own securities of any such
person or any of its Affiliates, without any duty to account therefor to the
Issuer, the Owner Trustee or the Indenture Trustee.

Section 8.

Term of Agreement; Resignation and Removal of Owner Trust Administrator.

(a)

This Agreement shall continue in force until the dissolution of the Issuer, upon
which event this Agreement shall automatically terminate.

(b)

Subject to Sections 8(e) and (f), the Owner Trust Administrator may resign its
duties hereunder by providing the Issuer with at least 60 days prior written
notice.

(c)

Subject to Sections 8(e) and (f), the Issuer may remove the Owner Trust
Administrator without cause by providing the Owner Trust Administrator with at
least 60 days' prior written notice.

(d)

Subject to Sections 8(e) and (f), at the sole option of the Issuer, the Owner
Trust Administrator may be removed immediately upon written notice of
termination from the Issuer to the Owner Trust Administrator if any of the
following events shall occur:

(i)

the Owner Trust Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten Business Days (or, if such default cannot be cured in
such time, shall not give within ten Business Days such assurance of cure as
shall be reasonably satisfactory to the Issuer);

(ii)

a court having jurisdiction in the premises shall enter a decree or order for
relief, and such decree or order shall not have been vacated within 60 days, in
respect of the Owner Trust Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Owner Trust Administrator or any
substantial part of its property or order the winding-up or liquidation of its
affairs;

(iii)

the Owner Trust Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the Owner
Trust Administrator or any substantial part of its property, shall consent to
the taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due; or

(iv)

any failure by the Owner Trust Administrator to deliver any information, report,
certification, attestation or accountants’ letter when and as required under
Section 22 which continues unremedied for fifteen (15) calendar days after the
date on which such information, report, certification, attestation or
accountants’ letter was required to be delivered.

The Owner Trust Administrator agrees that if any of the events specified in
clauses (ii) or (iii) of this Section shall occur, it shall give written notice
thereof to the Issuer and the Indenture Trustee within seven days after the
happening of such event.

(e)

No resignation or removal of the Owner Trust Administrator pursuant to this
Section shall be effective until (i) a successor Owner Trust Administrator shall
have been appointed by the Issuer and (ii) such successor Owner Trust
Administrator shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Owner Trust Administrator is bound hereunder
and (iii) the Owner Trustee and the Indenture Trustee consent to the successor
Owner Trust Administrator.

(f)

The appointment of any successor Owner Trust Administrator shall be effective
only after receipt of written confirmation from each Rating Agency that the
proposed appointment will not result in the qualification, downgrading or
withdrawal of any rating assigned to the Notes by such Rating Agency.

(g)

A successor Owner Trust Administrator shall execute, acknowledge and deliver a
written acceptance of its appointment hereunder to the resigning Owner Trust
Administrator and to the Issuer.  Thereupon the resignation or removal of the
resigning Owner Trust Administrator shall become effective, and the successor
Owner Trust Administrator shall have all the rights, powers and duties of the
Owner Trust Administrator under this Agreement. The successor Owner Trust
Administrator shall mail a notice of its succession to the Noteholders and the
Certificateholders.  The resigning Owner Trust Administrator shall promptly
transfer or cause to be transferred all property and any related agreements,
documents and statements held by it as Owner Trust Administrator to the
successor Owner Trust Administrator and the resigning Owner Trust Administrator
shall execute and deliver such instruments and do other things as may reasonably
be required for fully and certainly vesting in the successor Owner Trust
Administrator all rights, power, duties and obligations hereunder.

(h)

In no event shall a resigning Owner Trust Administrator be liable for the acts
or omissions of any successor Owner Trust Administrator hereunder.

(i)

In the exercise or administration of its duties hereunder and under the Related
Documents, the Owner Trust Administrator may act directly or through its agents
or attorneys pursuant to agreements entered into with any of them, and the Owner
Trust Administrator shall not be liable for the conduct or misconduct of such
agents or attorneys if such agents or attorneys shall have been selected by the
Owner Trust Administrator with due care.

Section 9.

Action upon Termination, Resignation or Removal.  Promptly upon the effective
date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Owner Trust Administrator pursuant to Section
8(b), (c) or (d), respectively, the Owner Trust Administrator shall be entitled
to be paid all fees and reimbursable expenses accruing to it to the date of such
termination, resignation or removal.  The Owner Trust Administrator shall
forthwith upon such termination pursuant to Section 8(a) deliver to the Issuer
all property and documents of or relating to the Collateral then in the custody
of the Owner Trust Administrator.  In the event of the resignation or removal of
the Owner Trust Administrator pursuant to Section 8(b), (c) or (d),
respectively, the Owner Trust Administrator shall cooperate with the Issuer and
take all reasonable steps requested to assist the Issuer in making an orderly
transfer of the duties of the Owner Trust Administrator.

Section 10.

Notices.  Any notice, report or other communication given hereunder shall be in
writing and addressed as follows:

(i) if to the Issuer or the Owner Trustee, to:

BMW Vehicle Owner Trust 2010-A
In care of Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration

(ii) if to the Owner Trust Administrator, to:

BMW Financial Services NA, LLC
300 Chestnut Ridge Road
Woodcliff Lake, New Jersey 07677
Attention: Vice President of-Finance & CFO

with a copy to:

BMW Financial Services NA, LLC

5550 Britton Parkway

Hilliard, Ohio 43026

Attention: AJ-NA

(iii) if to the Indenture Trustee, to:

Citibank, N.A.
388 Greenwich Street, 14th Floor,
New York, New York 10013
Attention: Global Transaction Services – BMW Vehicle Owner Trust 2010-A

or to such other address as any party shall have provided to the other parties
in writing.  Any notice required to be in writing hereunder shall be deemed
given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above.

Section 11.

Amendments.  This Agreement may be amended from time to time by a written
amendment duly executed and delivered by the Issuer, the Owner Trust
Administrator and the Indenture Trustee, with the written consent of the Owner
Trustee, without the consent of the Noteholders and the Certificateholders, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or Certificateholders; provided that such amendment would not
materially and adversely affect the interest of any Noteholder or
Certificateholder; provided, further, that the amendment shall be deemed not to
materially and adversely affect the interests of any Noteholder or
Certificateholder, and no Opinion of Counsel shall be required, if the Rating
Agencies confirm in writing that the amendment will not result in the withdrawal
or reduction of the then current ratings on the Notes. This Agreement may also
be amended by the Issuer, the Owner Trust Administrator and the Indenture
Trustee with the written consent of the Owner Trustee and the holders of Notes
evidencing at least a majority of the Outstanding Amount of the Notes and the
holders of Trust Certificates evidencing at least a majority of the Certificate
Percentage Interest for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of Noteholders or the Certificateholders;
provided, however, that no such amendment may (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that are required to be made for the
benefit of the Noteholders or Certificateholders or (ii) reduce the aforesaid
percentage of the holders of Notes and Trust Certificates which are required to
consent to any such amendment, without the consent of the holders of all the
Outstanding Notes and Trust Certificates.  Notwithstanding the foregoing, the
Owner Trust Administrator may not amend this Agreement without the permission of
the Servicer, which permission shall not be unreasonably withheld.

Section 12.

Successors and Assigns.  This Agreement may not be assigned by the Owner Trust
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Owner Trustee and subject to the satisfaction of the Rating
Agency Condition in respect thereof.  An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Owner Trust Administrator is bound hereunder.
 Notwithstanding the foregoing, this Agreement may be assigned by the Owner
Trust Administrator without the consent of the Issuer or the Owner Trustee to a
corporation or other organization that is a successor (by merger, consolidation
or purchase of assets) to the Owner Trust Administrator; provided that such
successor organization executes and delivers to the Issuer, the Owner Trustee
and the Indenture Trustee an agreement in which such corporation or other
organization agrees to be bound hereunder by the terms of said assignment in the
same manner as the Owner Trust Administrator is bound hereunder and represents
that it has the financial ability to satisfy its indemnification obligations
hereunder.  Notwithstanding the foregoing, the Owner Trust Administrator can
transfer its obligations to any Affiliate that succeeds to substantially all of
the assets and liabilities of the Owner Trust Administrator and who has
represented and warranted that it is not less creditworthy than the Owner Trust
Administrator.  Subject to the foregoing, this Agreement shall bind any
successors or assigns of the parties hereto.

Section 13.

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 14.

Headings.  The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

Section 15.

Counterparts.  This Agreement may be executed in counterparts, each of which
when so executed shall be an original, but all of which together shall
constitute but one and the same agreement.

Section 16.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 17.

Limitation of Liability of Owner Trustee and Indenture Trustee.

(a)

Notwithstanding anything contained herein to the contrary, this instrument has
been countersigned by the Owner Trustee solely in its capacity as Owner Trustee
and in no event shall the Owner Trustee in its individual capacity or any
beneficial owner of the Issuer have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the Issuer. For
all purposes of this Agreement, in the performance of any duties or obligations
of the Issuer hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Articles VI, VII and VIII of the
Trust Agreement.

(b)

Notwithstanding anything contained herein to the contrary, this Agreement has
been countersigned by the Indenture Trustee solely as Indenture Trustee and in
no event shall the Indenture Trustee have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.

(c)

No recourse under any obligation, covenant or agreement of the Issuer contained
in this Agreement shall be had against any agent of the Issuer (including the
Owner Trust Administrator and the Owner Trustee) as such by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely an obligation of the Issuer as a Delaware statutory trust, and that no
personal liability whatsoever shall attach to or be incurred by any agent of the
Issuer (including the Owner Trust Administrator and the Owner Trustee), as such,
under or by reason of any of the obligations, covenants or agreements of the
Issuer contained in this Agreement, or implied therefrom, and that any and all
personal liability for breaches by the Issuer of any such obligations, covenants
or agreements, either at common law or at equity, or by statute or constitution,
of every such agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.

Section 18.

Third-Party Beneficiary.  The Seller, the Depositor and the Owner Trustee are
third-party beneficiaries to this Agreement and are entitled to the rights and
benefits hereunder and may enforce the provisions hereof as if each were a party
hereto.

Section 19.

Nonpetition Covenants.  Notwithstanding any prior termination of this Agreement,
the Owner Trust Administrator and the Indenture Trustee hereby covenant and
agree that they will not, at any time, petition or otherwise invoke or cause the
Issuer or the Depositor to invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the Issuer
or the Depositor under any federal or state bankruptcy, insolvency or similar
law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or the Depositor or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer or the Depositor.

Section 20.

Liability of Owner Trust Administrator.

Notwithstanding any provision of this Agreement, the Owner Trust Administrator
shall not have any obligations under this Agreement other than those
specifically set forth herein, and no implied obligations of the Owner Trust
Administrator shall be read into this Agreement.  Neither the Owner Trust
Administrator nor any of its directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken in good faith by it or them
under or in connection with this Agreement, except for its or their own gross
negligence or willful misconduct and in no event shall the Owner Trust
Administrator be liable under or in connection with this Agreement for indirect,
special or consequential losses or damages of any kind, including lost profits,
even if advised of the possibility thereof and regardless of the form of action
by which such losses or damages may be claimed.  Without limiting the foregoing,
the Owner Trust Administrator may (a) consult with legal counsel (including
counsel for the Issuer), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts and (b) shall incur no liability under or in respect of
this Agreement by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.




Section 21.

Additional Requirements of the Owner Trust Administrator.

(a)

Reporting Requirements.




(i)  If so requested by the Issuer for the purpose of satisfying its reporting
obligation under the Exchange Act with respect to any class of asset-backed
securities, the Owner Trust Administrator  shall  (i) notify the Issuer in
writing of any material litigation or governmental proceedings pending against
the Owner Trust Administrator and (ii) provide to the Issuer a description of
such proceedings.

(ii) As a condition to the succession to the Owner Trust Administrator by any
Person as permitted by Section 8 hereof the Owner Trust Administrator shall
provide to the Issuer, at least 10 Business Days prior to the effective date of
such succession or appointment, (x) written notice to the Issuer, of such
succession or appointment and (y) in writing all information in order to comply
with its reporting obligation under Item 6.02 of Form 8-K with respect to any
class of asset-backed securities.




(iii) In addition to such information as the Owner Trust Administrator, as
administrator, is obligated to provide pursuant to other provisions of this
Agreement, if so requested by the Issuer, the Owner Trust Administrator shall
provide such information regarding the performance or servicing of the
Receivables as is reasonably required to facilitate preparation of distribution
reports in accordance with Item 1121 of Regulation AB.   

(b)

Administrator Compliance Statement.  On or before March 1st of each calendar
year, commencing in 2011, the Owner Trust Administrator shall deliver to the
Issuer a statement of compliance addressed to the Issuer and signed by an
authorized officer of the Owner Trust Administrator to the effect that (i) a
review of the Owner Trust Administrator’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under this Agreement during such period has been made under such officer’s
supervision, and (ii) to the best of such officer’s knowledge, based on such
review, the Owner Trust Administrator has fulfilled all of its obligations under
this Agreement in all material respects throughout such calendar year (or
applicable portion thereof) or, if there has been a failure to fulfill any such
obligation in any material respect, specifically identifying each such failure
known to such officer and the nature and the status thereof.

(c)

Report on Assessment of Compliance and Attestation




On or before 90 days after the end of each fiscal year, commencing with the
fiscal year ended December 31, 2010, the Owner Trust Administrator shall:




(i)

deliver to the Issuer a report (in form and substance reasonably satisfactory to
the Issuer) regarding the Owner Trust Administrator’s assessment of compliance
with the Servicing Criteria during the immediately preceding calendar year, as
required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB.  Such report shall be addressed to the Issuer and signed by an
authorized officer of the Owner Trust Administrator, and shall address each of
the Servicing Criteria specified on a certification substantially in the form of
Exhibit C hereto delivered to the Issuer concurrently with the execution of this
Agreement;

(ii)

deliver to the Issuer a report of a registered public accounting firm reasonably
acceptable to the Issuer that attests to, and reports on, the assessment of
compliance made by the Owner Trust Administrator and delivered pursuant to the
preceding paragraph.  Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act; and

(iii)

if requested by the Issuer not later than March 1 of the calendar year in which
such certification is to be delivered, deliver to the Issuer and any other
Person that will be responsible for signing a Sarbanes Certification on behalf
of an asset-backed issuer with respect to a securitization transaction a
certification in the form attached hereto as Exhibit B.




The Owner Trust Administrator acknowledges that the parties identified in clause
(a)(iii) above may rely on the certification provided by the Owner Trust
Administrator pursuant to such clause in signing a Sarbanes Certification and
filing such with the Commission.  The Issuer will not request delivery of a
certification under clause (a)(iii) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an
issuing entity whose asset pool includes the Receivables.




(d)

Intent of the Parties; Reasonableness. The Issuer and the Owner Trust
Administrator  acknowledge and agree that the purpose of Section 22 of this
Agreement is to facilitate compliance by the Issuer with the provisions of
Regulation AB and related rules and regulations of the Commission.




Neither the Issuer nor the Owner Trust Administrator shall exercise its right to
request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Owner Trust Administrator
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Indenture Trustee, the Servicer or any other party to the
Transaction Documents in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection therewith, the Owner Trust Administrator shall cooperate fully with
the Owner Trust Administrator, on behalf of the Issuer to deliver to the Owner
Trust Administrator, on behalf of the Issuer (including any of its assignees or
designees), any and all statements, reports, certifications, records and any
other information necessary in the good faith determination of the Owner Trust
Administrator, on behalf of the Issuer, to permit the Owner Trust Administrator,
on behalf of the Issuer, to comply with the provisions of Regulation AB.

The Issuer (including any of its assignees or designees) shall cooperate with
the Owner Trust Administrator by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the Owner Trust Administrator’s, on behalf of the
Issuer, reasonable judgment, to comply with Regulation AB.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

BMW VEHICLE OWNER TRUST 2010-A




By:  WILMINGTON TRUST COMPANY, not in
its individual capacity but solely as Owner Trustee




By:  /s/ Bethany J. Taylor

Name: Bethany J. Taylor
Title: Financial Services Officer




CITIBANK, N.A.,
not in its individual capacity
but solely as Indenture Trustee

By:  /s/ Louis Piscitelli

Name: Louis Piscitelli

Title: Vice President

BMW FINANCIAL SERVICES NA, LLC,
  as Owner Trust Administrator

By:  /s/    Joachim Herr

        Name: Joachim Herr

Title: Treasurer

By:

/s/ Martin Stremplat

Name: Martin Stremplat

Title: Vice President – Finance & CFO





--------------------------------------------------------------------------------

EXHIBIT A

POWER OF ATTORNEY

STATE OF DELAWARE

}

}

COUNTY OF NEW CASTLE

}

KNOW ALL MEN BY THESE PRESENTS, that BMW Vehicle Owner Trust 2010-A (the
"Trust"), does hereby make, constitute and appoint BMW Financial Services NA,
LLC, as administrator (the "Owner Trust Administrator") under the Owner Trust
Administration Agreement dated as of March 1, 2010 (the "Owner Trust
Administration Agreement"), among the Trust, the Owner Trust Administrator and
Citibank, N.A., as Indenture Trustee, as the same may be amended from time to
time, and its agents and attorneys, as Attorneys-in-Fact to execute on behalf of
the Owner Trustee or the Trust all such documents, reports, filings,
instruments, certificates and opinions as it should be the duty of the Owner
Trustee or the Trust to prepare, file or deliver pursuant to the Basic
Documents, or pursuant to Section 5.04 of the Trust Agreement, including,
without limitation, to appear for and represent the Owner Trustee and the Trust
in connection with the preparation, filing and audit of federal, state and local
tax returns pertaining to the Trust, and with full power to perform any and all
acts associated with such returns and audits that the Owner Trustee could
perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restrictions on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit, and settlements.

All powers of attorney for this purpose heretofore filed or executed by the
Owner Trustee are hereby revoked.

Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Owner Trust Administration Agreement.

EXECUTED this ____ day of ____________, 20__.




BMW VEHICLE OWNER TRUST 2010-A




By:  WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
Owner Trustee




By:                                                 

Name:

Title:





--------------------------------------------------------------------------------

STATE OF ____________

}


}
COUNTY OF __________

}

Before me, the undersigned authority, on this day personally appeared
____________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and acknowledged to me that s/he signed the same for
the purposes and considerations therein expressed.

Sworn to before me this ___
day of _______, 20__.

Notary Public - State of _________________





--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ANNUAL CERTIFICATION

Re:

The Owner Trust Administration Agreement dated as of March 1, 2010 (the
“Agreement”), among BMW VEHICLE OWNER TRUST 2010-A, a Delaware statutory trust
(the "Issuer"), BMW FINANCIAL SERVICES NA, LLC, as administrator (the "Owner
Trust Administrator"), and CITIBANK, N.A., not in its individual capacity but
solely as Indenture Trustee (the "Indenture Trustee"),

I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:

(1)

I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Receivables by the Company during 20[   ] that were delivered by the
Company to the Issuer and the Depositor pursuant to the Agreement (collectively,
the “Company Servicing Information”);

(2)

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

(3)

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Company under the Agreement has been provided to the Issuer and
the Depositor;

(4)

I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

(5)

The Compliance Statement required to be delivered by the Company pursuant to the
Agreement, and the Servicing Assessment and Attestation Report required to be
provided by the Company and by any Subservicer or Subcontractor pursuant to the
Agreement, have been provided to the Issuer and the Depositor and the Owner
Trustee and the Indenture Trustee.  Any material instances of noncompliance
described in such reports have been disclosed to the Issuer and the Depositor.
 Any material instance of noncompliance with the Servicing Criteria has been
disclosed in such reports.




Date:

_________________________




By:  ________________________________

Name:  

Title:





--------------------------------------------------------------------------------

EXHIBIT C

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE




The assessment of compliance to be delivered by the Owner Trust Administrator,
shall address, at a minimum, the criteria identified as below as “Applicable
Servicing Criteria”:




Reference

Criteria

 

 




General Servicing Considerations

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.

 

 




Cash Collection and Administration

 

1122(d)(2)(i)

Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel..

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

 

1122(d)(2)(vii)

 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 




Investor Remittances and Reporting

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

 




Pool Asset Administration

 

1122(d)(4)(i)

Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.

 

1122(d)(4)(ii)

Receivables and related documents are safeguarded as required by the transaction
agreements

 

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

1122(d)(4)(iv)

Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.

 

1122(d)(4)(v)

The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor's receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

1122(d)(4)(xiv)

 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 




Date:

_________________________




By:  ________________________________

Name:  

Title:









